Name: Commission Regulation (EEC) No 2540/90 of 31 August 1990 reintroducing the levying of the customs duties applicable to woven fabrics of synthetic filament yarn products of category No 33 (order No 40.0330) originating in Thailand, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 1 . 9 . 90 Official Journal of the European Communities No L 237/91 COMMISSION REGULATION (EEC) No 2540/90 of 31 August 1990 reintroducing the levying of the customs duties applicable to woven fabrics of synthetic filament yarn products of category No 33 (order No 40.0330) originating in Thailand, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply Whereas, in respect of woven fabrics of synthetic filament yarn, products of category No 33 (order No 40.0330) originating in Thailand, the relevant ceiling amounts to 230 tonnes ; whereas that ceiling was reached on 1 August 1990 by charges of imports into the Community of the products in question originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; whereas it is appro ­ priate to reintroduce the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas pursuant to Article 10 of that Regulation, prefe ­ rential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 11 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 4 September 1990 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in Thailand : Order No Category(unit) CN code Description 40.0330 33 (tonnes) 5407 20 11 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypro ­ pylene, less than 3 m wide ; sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1990 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 45.